USCA11 Case: 21-10114      Date Filed: 01/31/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10114
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
EUSEBIO BILLY DUANE SANCHEZ,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
          D.C. Docket No. 4:19-cr-00549-RDP-HNJ-1
                   ____________________
USCA11 Case: 21-10114        Date Filed: 01/31/2022    Page: 2 of 2




2                      Opinion of the Court               21-10114


Before JILL PRYOR, BRANCH and BRASHER, Circuit Judges.
PER CURIAM:
       J.D. Lloyd, appointed counsel for Eusebio Sanchez in this
direct criminal appeal, has moved to withdraw from further rep-
resentation of the appellant and filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967). Our independent review of the en-
tire record reveals that counsel’s assessment of the relative merit
of the appeal is correct. Because independent examination of the
entire record reveals no arguable issues of merit, counsel’s motion
to withdraw is GRANTED, and Sanchez’s conviction and sen-
tence are AFFIRMED.